Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: 
the “cutting unit” and “cutting action input unit” in claim 8
the “cutting unit” and “cutting action input unit” in claim 14.
With regard to the term “cutting unit”:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “cutting action input unit”,:
first, the term “unit” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “cutting action input”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “cutting action input” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Examiner notes that the Claim limitations of Claims 1, 9 and 18, reading a “clamping mechanism” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Allowable Subject Matter
Claims 8-10, 12, and 14-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record are USPN 5642566, Hirabayashi, USPGPUB 20170252912, Barezzani and USPN 5360213, Crowley, USPGPUB 20150321283, Hatada, USPGPUB 20070280805 Sasamoto, and USPN 6276975, Knight, which teach various aspects of a Power Tool having the features as set forth in the claims and noted in the previous Office action mailed on 09/15/2021.  Regarding Claim 8, Hirabayashi discloses a power tool, comprising: 
a cutting unit 1 and 2 (see fig 2) that performs a cutting action (col. 4, lines 35-45); and 
a cutting action input unit 5 for turning the cutting action on and off (col. 4, lines 39-52), 
wherein the cutting action input unit is configured to: 
when turned on, causes the cutting unit to move in a direction of an end position of the cutting action (col. 4, lines 39-52, since actuation of the trigger portion 9 drives the blade in a forward/cutting motion); and 
when turned off, causes the cutting unit to stop moving in a case where the cutting action has not ended at a time when the cutting action input unit is turned off (when a user releases the forward 
Regarding Claim 14, Hirabayashi discloses a power tool, comprising: 
a cutting units 1 and 2 (see fig 2) configured to perform a cutting action (col. 4, lines 35-45); 
a cutting action input unit 5 configured to turn the cutting action on and off (col. 4, lines 39-52), 
wherein the cutting action input unit is configured to: 
when the cutting action input unit is turned on, cause the cutting unit to move in a direction of an end position of the cutting action (col. 4, lines 39-52, since actuation of the trigger portion 9 drives the blade in a forward/cutting motion); and 
when the cutting action input unit is turned off, cause the cutting unit to stop moving (when a user releases the forward switch 9 the cutter is no longer programmed to move, and thus the cutter stops, whether or not the cutting action has ended).
Hirabayashi lacks the cutter moving in a direction of a standby position at which the cutter was located prior to a start of the cutting action, in a case where it is detected the cutting action has ended at the time when the cutting action input unit is turned off (recited in claims 8 and 14), and the end of the cutting action being detected by detecting both cutting start and end of a cutting target by the cutting unit (per the recitation in claim 10), which is disclosed by Barezzani (par 078-0081). 
Hirabayashi also lacks the cutting unit being configured to stop moving in a case where it is detected that the cutting action has not ended at a time when the input unit is turned off, as recited in claim 1. Crowley discloses an apparatus for separating folded web, like the cutting machine as presently claimed, and discloses that in such a cutting apparatus it is known to include a means to stop the apparatus and cutting in a case where it is detected that the cutting action has not ended at a time when the input unit is turned off (Col. 4, lines 50-65) in order to alert users of an incomplete cut (col. 4, lines 50-65).  However, in order to arrive at the Hirabayashi apparatus having the cutter moving in a 
Hirabayashi also lacks the detection of the ending of the cutting action by detecting that a motor load current is greater than or equal to a predetermined value, recited in claim 1.  This is taught in Hatada (par 0009). However a further modification in view of Hatada would likely be in the realm of impermissible hindsight.  
As such in view of the most recent amendments, none of the references, alone or in combination with the other prior art cited teach the claimed invention set forth in claims 8 and 14.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FERNANDO AYALA/
Examiner, Art Unit 3724

	
/EVAN H MACFARLANE/Examiner, Art Unit 3724